DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.

Response to Arguments
Applicant’s arguments, see the amendment, filed 11/3/21, with respect to the rejection(s) of claim(s) 1-5, 7, and 11-13 under 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada, US 2011/0181749.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749.
In regard to claim 1, Toyoguchi, US 2015/0215554, discloses a solid-state imaging device, comprising: 
a plurality of pixels (see figures 1 and 2), each including a photoelectric converter (see figure 1, element 11) that converts received light into a signal charge, and a first transfer electrode (see figure 1, element 13) that (i) accumulates the signal charge that is read out from the photoelectric converter in a first direction (see para 25); and 
a control line (see figure 1, element TX) connected in common to the first transfer electrodes of pixels arranged in a row direction (see par 26), 
characterized in that one or more of the plurality of pixels which are arranged in matrix form are floating diffusion layer-including pixels (see figure 1, element 11) having a floating diffusion layer (see figure 1, element 12) that accumulates the transferred signal charge, and one or more of the plurality of pixels which are arranged in matrix form in a row adjacent to the row of the floating diffusion layer-including pixels with respect to the column direction, are second pixels (see figure 1, not numbered: pixel in the row below the pixel 11) not having a floating diffusion layer (see para 21, 25, and 31), and 

The Toyoguchi reference does not specifically disclose that the first transfer electrode transfers the signal charge in a second direction perpendicular to the first direction.
Yamada, US 2011/0181749, discloses an imaging device with a transfer electrode (see figure 29, element 331) that accumulates the signal charge that is read out from the photoelectric converter (PDb2) in a horizontal direction and transfers the signal charge in a vertical direction perpendicular to the first direction (see para 175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the transfer electrode of Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, to be a vertical transfer electrode that transfers the signal charge in a second direction perpendicular to the first direction, in order to reduce the pixel size.
In regard to claim 2, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein each of the plurality of pixels includes a plurality of the first transfer electrodes, and the solid-state imaging device comprises a plurality of the control lines respectively connected to the plurality of first transfer electrodes in the pixel (see figure 1 and para 26).

In regard to claim 4, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein of two or more of the pixels arranged in the column direction and sharing the floating diffusion layer, the pixel at one of one end and another end with respect to the column direction is the floating diffusion layer-including pixel (see figures 1 and 2).
In regard to claim 5, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 2.  The Toyoguchi reference discloses wherein in two or more of the pixels arranged in the column direction and sharing at least one of the floating diffusion layers, the signal charges read out from respective ones of the photoelectric converters are added under at least one of the plurality of first transfer electrodes included in the two or more of the pixels (see figures 1 and 2).
In regard to claim 7, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 2.  The Toyoguchi reference discloses wherein each of the floating diffusion layer-including pixels further includes a second transfer electrode (see figure 1, element 13 of pixel in row below the first pixel) disposed adjacent to one of the plurality of first transfer electrodes with respect to the column direction, and an output control electrode (see 
In regard to claim 11, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein in pixels arranged in the column direction and that share the floating diffusion layer, potentials of the plurality of first transfer electrodes change in the same manner as each other (see figures 1 and 2 and para 25-26).
In regard to claim 12, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses the solid-state imaging device according to claim 1.  The Toyoguchi reference discloses wherein the floating diffusion layer including pixels are arranged in rows in which the plurality of floating diffusion layers are arranged in the arrangement of the plurality of pixels, in an exposure period within a single frame period, a potential of each of the plurality of first transfer electrodes that correspond to each other changes in the same manner for all of the plurality of pixels, in a transfer period within the single frame period, potentials of mutually-corresponding ones of the plurality of first transfer electrodes change in the same manner in units of pixel groups, each pixel group including the floating diffusion layer-including pixels arranged in a single one of the rows in which the floating diffusion layers are arranged and pixels sharing the floating diffusion layers included in the floating diffusion layer-including pixels, and in a period when the potentials of the first transfer electrodes in one of the pixel groups are changing, .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, as applied to claim 1 above, and further in view of Tashiro, US 2010/0231774.
In regard to claim 13, Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, discloses an imaging device, comprising: 
the solid-state imaging device according to claim 1 (see figure 8, element 820 and claim 1 above); and 
a processor (see figure 8, element 830) that generates a range image based on an output signal from the solid-state imaging device (see para 56).
The Toyoguchi and Yamada references do not specifically disclose a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period.
Tashiro, US 2010/0231774, discloses an imaging device with a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period (see para 30 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Toyoguchi, US 2015/0215554, in view of Yamada, US 2011/0181749, and further in view of Tashiro, US 2010/0231774, to have a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period, in order to utilize as a ranging and imaging light source to provide proper illumination.

Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs